 



Exhibit 10.1
PURCHASE AND SALE AGREEMENT
     This Purchase and Sale Agreement (the “Agreement”) is dated this 23rd day
of February, 2006 (the “Effective Date”) by and between ProLink Solutions, LLC
(“Purchaser” or “Buyer” or “PSL”), the entities described in attached Exhibit A
as the Putters Group (jointly and severally referred to as “Putters”) and Signal
Systems Associates, LLC (“SSA”) (Putters and SSA, jointly and severally, are
referred to as the “Seller”).
BACKGROUND:
     WHEREAS, PSL and SSA have entered into that certain Joint Venture Agreement
dated on or about the same day as this Agreement (the “JVA”); and
     WHEREAS, pursuant to the JVA, if the Joint Venture is the successful bidder
in the auction of the ParView Assets (the “Bankruptcy Auction”) and PSL, as the
Joint Venture acquires title to substantially all the assets of ParView, Inc.
(the “ParView Assets”) from Shari S. Jensen as the Chapter 7 trustee (the
“Trustee”) for ParView, Inc. (“ParView”) in Bankruptcy Case
No. 8:04-bk-16087-MGW pending in the United States Bankruptcy Court for the
Middle District of Florida, then the parties will consummate this Agreement; and
     WHEREAS, should SSA or PSL acquire the ParView Assets, then Seller desires
to sell, assign, and convey to Buyer and Buyer is obligated to purchase and
accept the following assets, subject to the terms and conditions of this
Agreement:
     (a) All Seller’s right, title and interest in the leases, residuals and
equipment associated therewith as more particularly described on Exhibit B (the
“Leases”); and
     (b) All Seller’s visual display units (“VDUs”) totalling approximately 600
units, except the VDU’s that relate specifically to the Retained Leases as
described below.
     Collectively, the assets described in subparagraphs (a) and (b) are
referred to as the “Purchased Assets” or the “Assets”.
     NOW, THEREFORE, for valuable consideration and the mutual covenants and
agreements herein contained, Seller and Buyer agree as follows:
     1. Condition Precedent to Closing. This Agreement and the parties’
obligations hereunder are expressly contingent upon PSL acquiring title to the
ParView Assets pursuant to the JVA following auction and sale by the Trustee.
     2. Purchased Assets. Upon Closing, PSL shall purchase and take title for
itself (and not in the Joint Venture) the Purchased Assets, as defined above;
provided, however, that Seller shall retain the rights to all lease payments due
on or before February 1, 2006. In addition, notwithstanding anything to the
contrary contained herein, Buyer hereby acknowledges and agrees that Seller,
and/or related entities of Seller, have ownership and leasehold rights in
additional leases and VDU’s that are not being transferred to Buyer pursuant to
this Agreement relating to at most five golf courses (hereinafter referred to as
the “Retained Leases” or the “Retained Equipment,” or collectively, the
“Retained Assets”).

 



--------------------------------------------------------------------------------



 



     3. Purchase Price. The total purchase price (hereinafter referred to as the
“Purchase Price”) to be paid to Seller for the Purchased Assets shall be the
aggregate amount of One Million Six Hundred Twenty Five Thousand Dollars
($1,625,000.00), which shall be payable as follows:
          (a) Concurrent with the execution of this Agreement by all parties,
PSL shall pay an earnest money deposit in the amount of Twenty Five Thousand
Dollars ($25,000.00) (the “Initial Deposit”), which Initial Deposit shall be
held by Abel Band, Chartered, as escrow agent (the “Deposit Escrow Agent”), in a
non-interest bearing escrow account (“PSL’s Escrow Funds”), to be held in
accordance with the terms and conditions of the Deposit Escrow Agreement, a copy
of which is attached hereto as Exhibit D.
          (b) Within two (2) days following PSL being the successful bidder at
the Bankruptcy Auction, PSL shall pay an additional earnest money deposit in the
amount of Seventy Five Thousand Dollars ($75,000.00) to the Deposit Escrow Agent
(collectively with the Initial Deposit, the “Deposit”), to be held in accordance
with the Deposit Escrow Agreement. The Deposit shall be applied to PSL’s payment
obligations at the Closing. If this Agreement shall be terminated by PSL as
herein permitted, then the Deposit shall be returned to PSL unless as a result
of a material breach by PSL, in which case the Deposit shall be paid to Seller
as liquidated damages;
          (c) At Closing, PSL shall deliver to Seller in cash, by certified or
cashier’s check, or in immediately available funds the sum of One Million Twenty
Five Thousand Dollars ($1,025,000.00), and the Deposit Escrow Agent shall
deliver the sum of One Hundred Thousand Dollars ($100,000.00), the amount of the
Deposit to Seller; and
          (d) At Closing, PSL shall deliver to Seller a promissory note in the
principal amount of Five Hundred Thousand Dollars ($500,000.00), bearing
interest at a rate of 15% per annum, payable in monthly payments of interest
only with a balloon payment in six months with no prepayment penalty, in the
form of Exhibit E attached hereto. PSL shall pledge, as security for the payment
and obligations under the promissory note, all of the Purchased Assets and all
of the ParView Assets purchased from the bankruptcy trustee pursuant to that
certain Security Agreement in the form of Exhibit F attached hereto.
     4. Closing. The closing of this transaction shall take place the first
business day following ten (10) days after the Bankruptcy Auction and related
order, and simultaneously with the purchase of the ParView Assets.
     5. Representations and Warranties Of Seller. Seller hereby represents and
warrants as follows:
          (a) Authorization. The execution of this Agreement and the delivery of
this Agreement by Seller has been duly authorized by Seller, which is duly
organized and in good standing under the corporate laws of its jurisdiction,
this Agreement has been duly and validly executed by Seller, and no further
corporate or other action is necessary on its part to make this Agreement valid
and binding upon Seller and enforceable against Seller in accordance with the
terms hereof, or to carry out the transactions contemplated hereby.

2



--------------------------------------------------------------------------------



 



          (b) No Violations. The execution, delivery and performance of this
Agreement by Seller will not (i) constitute a breach or a violation of any of
the organizational documents or by-laws of Seller or of any law, rule or
regulation, agreement, indenture, deed of trust, mortgage loan, agreement or
other instrument to which Seller is a party or by which Seller is bound; (ii)
constitute a violation of any order, judgment or decree to which Seller is a
party or by which any of the assets or properties of Seller are bound or
affected; or (iii) result in the creation of any lien, charge or encumbrance
upon any of the assets or properties of Seller.
          (c) Consents and Approvals. No consent, approval or authorization is
required to be obtained by Seller in connection with the execution or delivery
of this Agreement by Seller or the consummation by Seller of the transactions
contemplated hereby except as has been timely obtained prior to the execution of
this Agreement.
          (d) Title to Assets. Seller has good and marketable to, or a valid
leasehold or contractual interest in, the Purchased Assets, subject to no liens,
claims, charges, or encumbrances of any kind on the Purchased Assets, with the
exception of certain rights in the Purchased Assets retained by ParView, and
rights of the individual golf courses as set forth in the leases described on
Exhibit B. In the event liens or encumbrances arise, Seller shall have the
opportunity to defend the same. In addition, Seller represents and warrants that
to the best of its knowledge Seller has paid or will pay all taxes (including
state sales and property tax) applicable to the Leases and related assets that
have accrued at any time prior to the Closing on this sale transaction. In the
event taxes are due for the period of time prior to the Closing relating to the
Purchased Assets, such amount shall be the responsibility of Seller.
          (e) Legal Compliance. None of the Purchased Assets is subject to any
outstanding injunction, judgment, order, decree, ruling, or charge, nor are any
of the Purchased Assets involved in any lawsuit, action, proceeding, hearing or
investigation of, in, or before any court or quasi-judicial or administrative
agency of any federal, state, local or foreign jurisdiction.
          (f) Leases are Current. A payment history for the Leases to be
transferred and assigned as part of this Agreement is attached as Exhibit G
(showing payments made to date and all remaining payments due). Seller
represents and warrants the payment streams on Exhibit G are true and correct as
of the date of delivery to Buyer. In addition, Lease receivables and monies
collected by Seller for any of the Leases relating to amounts due under the
leases on or after February 1, 2006 shall be collected on account of Buyer and
shall be forwarded to Buyer.
     6. Buyer’s Representations.
          (a) Authorization. The execution of this Agreement and the delivery of
this Agreement by Purchaser has been duly authorized by Purchaser, which is duly
organized and in good standing under the corporate laws of its jurisdiction,
this Agreement has been duly and validly executed by Purchaser, and no further
corporate or other action is necessary on its part to make this Agreement valid
and binding upon Purchaser and enforceable against Purchaser in accordance with
the terms hereof, or to carry out the transactions contemplated hereby.
          (b) No Violations. The execution, delivery and performance of this
Agreement by Purchaser will not (i) constitute a breach or a violation of any of
the

3



--------------------------------------------------------------------------------



 



organizational documents or by-laws of Purchaser or of any law, rule or
regulation, agreement, indenture, deed of trust, mortgage loan, agreement or
other instrument to which Purchaser is a party or by which Purchase is bound;
(ii) constitute a violation of any order, judgment or decree to which Purchaser
is a party or by which any of the assets or properties of Purchaser are bound or
affected; or (iii) result in the creation of any lien, charge or encumbrance
upon any of the assets or properties of Purchaser.
          (c) Consents and Approvals. No consent, approval or authorization is
required to be obtained by Purchaser in connection with the execution or
delivery of this Agreement by Purchaser or the consummation by Purchaser of the
transactions contemplated hereby except as has been timely obtained prior to the
execution of this Agreement.
          (d) Acknowledgments Regarding Chessler. Buyer acknowledges that Seller
at various times has had business dealings and relationships with David L.
Chessler and his related entities (collectively “Chessler”), and Buyer agrees
that Seller is not responsible for Buyer’s previous disagreements with Chessler
and that Seller’s prior and any future business dealings with Chessler do not
present a conflict that prohibits Seller from entering into this Agreement, and
Buyer is aware Chessler may enter the Bankruptcy Auction as a competing bidder,
and acknowledges that Buyer will have no claim against Seller for any actions of
Chessler related to the ParView Assets and the Bankruptcy Auction.
     7. Post Closing Covenants Of Seller.
          (a) Transition. Seller will not take any action that is designed or
intended to discourage any lessee or customer of the Seller under the Purchased
Assets from maintaining the same business relationships with the Buyer after the
Effective Date as it maintained with the Seller prior to the Effective Date.
          (b) Cooperation. In case at any time after the closing of this
transaction any further action is necessary to carry out the purposes of this
Agreement, Seller will take such further action (including the execution and
delivery of such further instruments and documents) as is reasonably requested
by Buyer to consummate and effectuate the transactions contemplated by this
Agreement.
          (c) Covenant Not to Compete. For a period of five (5) years from and
after the Effective Date, Seller shall not solicit directly or indirectly any of
the golf courses which are a party to the leases being transferred to Buyer by
Seller pursuant to this Agreement. In addition, Seller shall not finance any GPS
system for, or make any loan or other financial accommodations to, Uplink
Corporation or GPS Industries.

4



--------------------------------------------------------------------------------



 



     8. Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given if sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient as set forth below:

         
 
  If to Seller:    David Band
c/o Abel Band, Chartered
240 South Pineapple Avenue
P.O. Box 49948 
Sarasota, FL 34230 
Phone: 941-366-6660 
Fax: (941-366-3999 
 
       
 
  If to Buyer:    ProLink Solutions, LLC
c/o Lawrence D. Bain, President & CEO
410 South Benson Lane
Chandler, AZ 85224 
Telephone: 480-753-2318 
Fax: 480-961-0384 
Email: bainl@goprolink.com
 
       
 
  With copy to:    Holland & Knight LLP
Attention: Rod Anderson, Esq.
100 N. Tampa Street, Suite 4100 
Tampa, Florida 33602 
Telephone: (813) 227-8500 
Fax: (813) 229-0134 
Email: rod.anderson@hklaw.com

     9. Post-Closing Obligations Of Buyer:
          (a) Sell Additional Equipment. Buyer agrees to sell golf video display
units (“VDU’s”) to any entity in which David Band is the managing member or
general partner, and owns at least a 10% equity interest (hereinafter referred
to as an “Affiliate”), for a cost of $2,111.00 per unit for any units ordered
during calendar year 2006, 2007 and 2008, provided the minimum order is fifty
(50) carts per golf course. Notwithstanding anything herein to the contrary,
Seller, Band and/or an Affiliate, shall not be prohibited from purchasing VDU’s
from any other GPS manufacturer.
          (b) Service and Support. For a period of three (3) years following the
Closing, Buyer agrees to enter into service and support for the VDU’s purchased
pursuant to section 9(a) above and any Retained Equipment Seller owns at the
time of this Agreement pursuant to the following terms and conditions: (i) the
service fee will be $10.00 per cart (not including mapping, instalation or
decommissioning), with typical contract cost escalation provisions; and
(ii) Seller, Band and/or an Affiliates may cancel a service and support
agreement with Buyer at any time, in Seller’s sole discretion. In the event of
such cancellation, Buyer hereby agrees to deliver to Seller, Band and/or an
Affiliate, as the case may be, all source files,

5



--------------------------------------------------------------------------------



 



graphic files and operating files related to the course cancelled within 10
business days Buyer’s receipt of notice of cancellation.
          (c) Parts for Service and Support. In the event that Seller, Band or
an Affiliate desire to refurbish, upgrade, maintain, repair, replace any or all
of the components of the Retained Equipment or any additional VDU’s purchased
from Buyer pursuant to this Section 9 (hereinafter collectively referred to as
the “Additional Equipment”), Buyer agrees that Seller, Band and/or an Affiliate,
as the case may be, may purchase components directly from Buyer or Buyer’s
vendors and manufacturers at their own cost. If requested by Seller, Band and/or
an Affiliate, the Buyer will allow and give notice to the manufacturers on an
individual basis (within 5 business days of a request) to provide the components
necessary for the use, maintenance and repair of the Additional Equipment.
          (d) Remarketing of Additional Equipment. Seller, Band and/or an
Affiliate shall have the right to move, re-market, operate, replace, refurbish,
upgrade, repair, install on any golf course, enter into any contract for the
installation or use of the Additional Equipment at any location, subject to the
limitation set forth in Section 7(c) of this Agreement.
          (e) Use of Intellectual Property. Buyer grants to Seller, Band and/or
an Affiliate, as the case may be, a perpetual, royalty free, limited license to
use Buyer’s Intellectual Property related to the intended use and operation of
the Additional Equipment. For purposes of this Agreement, the term “Intellectual
Property” shall include, but not be limited to, intellectual property rights
acquired from ParView or rights owned by Buyer, or licensed to Buyer, including,
but not limited to, copyrights, marks, computer software, patents, trade secrets
used or useful in the operation of the Additional Equipment. Buyer has no
obligation to create or modify its Intellectual Property so that it is
compatible with the Additional Equipment or other golf courses.
     10. No Third-Party Beneficiaries. Except as otherwise specifically set
forth in Section 9 herein, this Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.
     11. Entire Agreement. This Agreement (including documents referred to
herein) constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.
     12. Succession and Assignment. This Agreement shall be binder upon and
inure to the benefit of the Parties named herein and their respective successor
and permitted assigns. No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other party.
     13. Counterparts and Facsimile Execution. This Agreement may be executed by
facsimile signatures and in one or more counterparts, each of which shall be
deemed an original but all of which together with constitute one and the same
instrument.
     14. Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Florida without giving effect
to any choice or

6



--------------------------------------------------------------------------------



 



conflict of law provision or rule (whether of the State of Florida or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Florida.
     15. Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Buyer and
Seller. No waiver by any party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior subsequent default, misrepresentation, or breach of warranty
or covenant hereunder or affect in any way rights arising by virtue of any prior
or subsequent such occurrence.
[SIGNATURES LOCATED ON FOLLOWING PAGE]

7



--------------------------------------------------------------------------------



 



              SIGNAL SYSTEMS ASSOCIATES, LLC   PROLINK SOLUTIONS, LLC
 
           
 
           
By:
  /s/ David Band   By:   /s/ Lawrence D. Bain
 
           
As its:
  Manager   As its:   President
 
           
 
            PUTTERS, INC.   PUTTERS II, INC.
 
           
 
           
By:
  /s/ David Band   By:   /s/ David Band
 
           
As its:
  Managing general partner   As its:   Managing general partner
 
           
 
            PUTTERS III, LLP   PUTTERS IV, LLP
 
           
 
           
By:
  /s/ David Band   By:   /s/ David Band
 
           
As its:
  Managing general partner   As its:   Managing general partner
 
           

8



--------------------------------------------------------------------------------



 



              PUTTERS V, LLP   PUTTERS VI, LLP
 
           
 
           
By:
  /s/ David Band   By:   /s/ David Band
 
           
As its:
  Managing general partner   As its:   Managing general partner
 
           
 
            PUTTERS VII, LLP   PUTTERS VIII, LLP
 
           
 
           
By:
  /s/ David Band   By:   /s/ David Band
 
           
As its:
  Managing general partner   As its:   Managing general partner
 
           
 
            PUTTERS X, LLP   PUTTERS XII, LLP
 
           
 
           
By:
  /s/ David Band   By:   /s/ David Band
 
           
As its:
  Managing general partner   As its:   Managing general partner
 
           
 
            PUTTERS XIV, LLP        
 
           
 
           
By:
  /s/ David Band        
 
           
As its:
  Managing general partner        
 
           

9